DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 12 recite “the longitudinal axis of the wrap is transverse to the longitudinal axis of the user when the center cap portion is worn on the head of the user” (lines 7-8).  This appears to limit the structure in terms of the human body (being transverse to the longitudinal axis of the user). In order to avoid issues under 35 U.S.C. 101, claims 1 and 12 should be amended to clearly recite the human body only functionally, for example by reciting “the longitudinal axis of the wrap is configured to be transverse to the longitudinal axis of the user”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the longitudinal axis” of the wrap without proper antecedent basis (line 7). This renders the claim indefinite because this axis was not properly and clearly set forth. It is suggested that the claim be amended to recite that the wrap has a longitudinal axis, e.g. lines 4-5 could be amended to recite “the wrap has a fixed proximal end, a free distal end, and a longitudinal axis”.
In claim 3, lines 3-4, the recitation that the distal portion extends “along a substantial portion of the cap peripheral end portion” renders the claim indefinite, because the scope of “substantial portion” cannot be ascertained.  The claims and/or specification do not provide guidance as to the scope or size of this “substantial portion”.  It is not clear how much is considered to be “substantial” and thus it cannot be determined how much is a “substantial portion”.  The recitation “along a substantial portion” likewise renders claims 14 and 18 indefinite.
Claim 12 recites “the longitudinal axis” of the wrap without proper antecedent basis (lines 7-8). This renders the claim indefinite because this axis was not properly and clearly set forth. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celaya et al (US 2019/0297980).
Celaya et al disclose a durag (headwear 51 forms a durag as in claim 1) comprising: a center cap portion (53), wherein the center cap portion is configured to cover a head of a user (see Fig. 1), wherein the center cap portion (53) includes a cap peripheral end portion (the cap peripheral end portion is considered to be just above fastener 91); and only a single wrap (wrap 55), wherein the wrap has a fixed proximal end (the end of the wrap at end 83 is the fixed proximal end, which is fixed to the bottom of the cap 53; Fig. 1) and a free distal end (at 85), wherein the fixed proximal end (83) is attached to the cap peripheral end portion (the top of the fixed proximal end of wrap 55, i.e. near edge 83, is attached to the lower portion of the cap 53 at the peripheral end portion of the cap 53; see Fig. 1), wherein the wrap extends laterally in an unfolded state relative to the center cap portion such that the longitudinal axis of the wrap is transverse to the longitudinal axis of the user when the center cap portion is worn on the head of the user (see Fig. 1), wherein the wrap includes a first portion (at location of fastener 87) and a second portion (at location of fastener 91), wherein the wrap is configured to be wrapped completely around the center cap portion at least three hundred sixty degrees (see Figs. 1-9 and paragraph 0079) and overlaps itself with the first portion (87) detachably attached to the second portion (91) [0076-0079] and the free distal end (85) overlapping the fixed proximal end (83) and detachably attaching to the wrap via the first and second portions [0076-0079], wherein the wrap has a length that is more than one and a half times the circumference of the cap (see Figs. 1, 3, and 4-6; para. 0077-0079).
Alternatively, see embodiment shown in Figs. 25 and 28-29, which also anticipates claim 1, comprising a center cap portion (153) and only a single wrap (155/185; see Fig. 25 and para. 0083). The wrap has a fixed proximal end (the end of the wrap at side 163) and a free distal end (free end of 185), wherein the fixed proximal end is attached to the cap peripheral end portion (section 163 is sewn to the hood portion 153; see para. 0083), wherein the wrap extends laterally in an unfolded state relative to the center cap portion such that the longitudinal axis of the wrap is transverse to the longitudinal axis of the user when the center cap portion is worn on the head of the user (see Fig. 25), wherein the wrap includes a first portion (at location of fastener 187) and a second portion (at location of fastener 191), wherein the wrap is configured to be wrapped completely around the center cap portion at least three hundred sixty degrees (see Figs. 28-31) and overlaps itself with the first portion (187) detachably attached to the second portion (191) and the free distal end overlapping the fixed proximal end (see Figs. 30-31) and detachably attaching to the wrap via the first and second portions [0083, 0086], wherein the wrap has a length that is more than one and a half times the circumference of the cap (see Figs. 28-29).
Regarding claim 2, Celaya discloses the first and second portions (87 and 91 in Fig. 1; 187 and 191 in Fig. 25) define a hook and pile fastener [0076, 0086].
	Regarding claim 9, the wrap (55, 155) has a length that is more than twice the circumference of the center cap portion (shown in Figs. 4-6 and 28-29).
Regarding claim 10, the wrap (55, 155) includes a wrap peripheral end that merges with the cap peripheral end in the circumferential direction of the center cap portion (where the wrap 55,155 is attached to the peripheral end of cap 53, 153) to define a peripheral end of the durag (see Figs. 1 and 25).
Regarding claim 11, the first and second portions (87, 91; 187, 191) define a hook and pile fastener [0076, 0086], wherein the first portion includes a first lineal fabric strip comprising hooks adhered to a first side of the wrap (the hook component of the hook and loop fasteners 87,91 or 187,191 forms the first fabric strip as claimed) and the second portion includes a second lineal fabric strip comprising loops adhered to a second side of the wrap that is opposite the first side of the wrap (the loop component of the hook and loop fasteners 87,91 or 187,191 forms the second fabric strip as claimed; see Figs. 1 and 25; paras. 0076), wherein the first and second lineal fabric strips are detachably attached to each other [0076, 0086].
Regarding claim 12, Celaya et al disclose a durag (headwear 51, 151 forms a durag as claimed; Fig. 1 or 25) comprising a center cap portion (53, 153; Figs. 1 and 25), wherein the center cap portion is configured to cover a head of a user (see Figs. 1 and 25), wherein the center cap portion (53 or 153) includes a cap peripheral end portion (the cap peripheral end portion is considered to be just above fastener 91 in Fig. 1, or at the seam above 191 in Fig. 25); and only a single wrap (wrap 55 or 155), wherein the wrap includes a wrap peripheral end portion that combines with the cap peripheral end portion (at region of fastener 91 in Fig. 1;  at seam above 191 in Fig. 25) in the circumferential direction of the center cap portion to define a peripheral end of the durag (see Fig. 1 or 25), wherein the wrap extends laterally in an unfolded state relative to the center cap portion such that the longitudinal axis of the wrap is transverse to the longitudinal axis of the user when the center cap portion is worn on the head of the user (see Figs. 1 and 25), wherein the wrap includes opposite first and second free longitudinal ends (the upper and lower edges of the distal portion of wrap 55 or 155; Figs. 1 and 25), wherein the wrap has a fixed proximal lateral end (near 83 in Fig. 1; at 163 in Fig. 25) and a free distal lateral end (85 in Fig. 1; 185 in Fig. 25), wherein the fixed proximal lateral end is attached to the cap peripheral end portion (at the top of the wrap near end 83, and at the top of section 163), wherein the wrap is wrapped substantially around the center cap portion covering at least a front portion of the center cap portion (at least the front side portions of the cap 53/153 are covered by the wrap as shown in Figs. 7-9 and 30-31) and detachably attached to the peripheral end of the durag (using fasteners 87,91 and 187,191), wherein the wrap has a length that is more than the circumference of the center cap portion (see Figs. 1-6 and 25-29; see paras. 0076-0079, 0083, and 0086).
Regarding claim 13, the wrap (55, 155) is configured to be wrapped completely around the center cap portion (53, 153) at least three hundred sixty degrees with the free distal lateral end overlapping the fixed proximal lateral end (see Figs. 1-9 and 25-31; paras. 0079).


Claims 12-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensten (US 2,039,478).
Ensten discloses a durag (the headwear shown in Figs. 1-2) as in claim 12, comprising a center cap portion (1), wherein the center cap portion is configured to cover a head of a user (see Fig. 1), wherein the center cap portion (1) includes a cap peripheral end portion (the lower periphery of cap 1); and only a single wrap (2), wherein the wrap includes a wrap peripheral end portion that combines with the cap peripheral end portion (at seam 8) in the circumferential direction of the center cap portion to define a peripheral end of the durag (see Fig. 2), wherein the wrap extends laterally in an unfolded state relative to the center cap portion such that the longitudinal axis of the wrap is transverse to the longitudinal axis of the user when the center cap portion is worn on the head of the user (see Figs. 1-2), wherein the wrap includes opposite first and second free longitudinal ends (the upper and lower edges of the distal portion of wrap 2; Fig. 2), wherein the wrap has a fixed proximal lateral end (the end of wrap 2 which has fasteners 14) and a free distal lateral end (the free end of wrap 2, which has lining 12 and fasteners 13 thereon; Fig. 2), wherein the fixed proximal lateral end is attached to the cap peripheral end portion (at 8), wherein the wrap is wrapped substantially around the center cap portion covering at least a front portion of the center cap portion (the wrap 2 is wrapped around the cap portion 1 and covers at least the front right side of the center cap portion, where the upper distal corner of wrap 2 overlaps the front edge of the cap 1 and attaches to the uppermost button 14; see Fig. 1; thus, the wrap 2 covers at least a front portion of the center cap portion 1 when overlapped onto the front side portion of the cap 1 to fasten to the top button) and detachably attached to the peripheral end of the durag (using fasteners 13,14), wherein the wrap has a length that is more than the circumference of the center cap portion (the wrap 2 has a length that is more than the circumference of the cap 1 since it overlaps the cap to attach buttonhole 13 to button 14; see Fig. 1). See pg. 1, col. 1, lines 38-39 and pg. 1, col. 2, lines 17-33.
Regarding claim 13, the wrap (2) is configured to be wrapped completely around the center cap portion (1) at least three hundred sixty degrees (see Fig. 1) with the free distal lateral end overlapping the fixed proximal lateral end (these ends overlap such that fasteners 13, 14 can be attached together; see Figs. 1-2).

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnet (FR 717985).
	Burnet discloses a durag (see Fig. 1) as in claim 12, comprising a center cap portion (a), wherein the center cap portion is configured to cover a head of a user (Fig. 1 and see English language translation), wherein the center cap portion includes a cap peripheral end portion (the lower periphery of the cap a); and only a single wrap (d); note that the cap has a short tape “c” and a long tape “d”, as disclosed in the English language translation and shown in Fig. 1. The long tape “d” wraps completely around the cap and thus forms a “wrap”, while the short tape “c” only extends partly around the cap and does not fully wrap therearound (English language translation, pg. 1, lines 27-28). Thus, the short tape “c” does not form a “wrap”, and the headwear has only one long tape “d” which forms a single wrap as claimed. The wrap (d) includes a wrap peripheral end portion (along lower edge of wrap d) that combines with the cap peripheral end portion (lower end of cap)  in the circumferential direction of the center cap portion to define a peripheral end of the durag (see Fig. 2), wherein the wrap extends laterally in an unfolded state relative to the center cap portion such that the longitudinal axis of the wrap is transverse to the longitudinal axis of the user when the center cap portion is worn on the head of the user (see Fig. 1; the wrap d when flat and not wrapped or folded would extend outwardly transverse to the longitudinal axis of the user as claimed),  wherein the wrap includes opposite first and second free longitudinal ends (upper and lower edges of wrap d; Fig. 1), wherein the wrap has a fixed proximal lateral end (see proximal end of wrap d which is fixed to the rear of the cap, see English translation page 1, lines 23-24) and a free distal lateral end (see free distal end of wrap d; Fig. 1), wherein the fixed proximal lateral end is attached to the cap peripheral end portion (at the rear of the cap; see Fig. 1),  wherein the wrap is wrapped substantially around the center cap portion covering at least a front portion of the center cap portion and detachably attached to the peripheral end of the durag (see Fig. 2; the wrap is attached to the hook “e” which is on the end of short tape c and is positioned on the peripheral end of the durag as shown in Fig. 2), wherein the wrap has a length that is more than the circumference of the center cap portion (English translation pg. 1, lines 27-28; Fig. 1).
Regarding claim 13, the wrap (d) is configured to be wrapped completely around the center cap portion at least three hundred sixty degrees with the free distal lateral end overlapping the fixed proximal lateral end (see Fig. 1-2; English translation pg. 1, lines 27-28).

Allowable Subject Matter
Claims 3-8 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to Lipper are persuasive, as the claims have been amended such that they distinguish from Lipper as amended.  
Applicant’s arguments with respect to Burnet as applied to claim 1 are persuasive, since claim 1 as amended recites that the wrap has a first portion and a second portion and the wrap is wrapped completely around the cap portion such that it overlaps itself with the first portion detachably attached to the second portion and the free distal end overlapping the fixed proximal end and detachably attaching to the wrap tail via the first and second portions. The wrap of the headwear of Burnet does not have first and second portions which attach together.
Applicant's arguments with respect to Burnet as applied to claim 12 are not persuasive. Applicant argues that Burnet discloses two wraps, while claim 12 recites only a single wrap. This is not persuasive, because the short tape “c” of Burnet does not form a “wrap” since it is not of a long, wrapping structure.  The short tape “c” extends around one side of the cap (partly around the cap), but the long tape “d” wraps completely around the cap (English language translation, pg. 1, lines 27-28). Thus, the short tape “c” does not form a “wrap”, and the headwear has only one long tape “d” which forms a single wrap as claimed. For this reason, the cap has only a single wrap (d) as in claim 12. 
Also with respect to claim 12, applicant argues that Burnet does not disclose that the wrap is wrapped substantially around the center cap portion covering at least a front portion of the center cap portion and detachably attached to the peripheral end of the durag.  Applicant argues that Burnet merely shows that the end of the ribbon c is provided with a hook intended to penetrate into a loop f fixed to the end of ribbon d.  This argument is not persuasive. The examiner notes that the wrap of Burnet (d) is wrapped substantially around the center cap portion and detachably attached to the hook “e”, which is on the end of short tape “c” and is positioned on the peripheral end of the durag as shown in Fig. 2. Since the hook “e” of tape “c” is positioned on the peripheral end of the durag as shown in Fig. 2, the claim recitation that the wrap (d) is detachably attached to the peripheral end of the durag is met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose headwear having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732